UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1808


ZELALEM FISSEHA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 16, 2013               Decided:   January 28, 2013


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul S. Haar, LAW OFFICES OF PAUL S. HAAR, Washington, D.C., for
Petitioner.    Stuart F. Delery, Principal Deputy Assistant
Attorney General, Russell J.E. Verby, Senior Litigation Counsel,
Jennifer A. Singer, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Zelalem Fisseha petitions for review of an order of

the Board of Immigration Appeals (“Board”) denying his motion to

reconsider.     We have reviewed the administrative record and the

Board’s order and find no abuse of discretion.                   See 8 C.F.R.

§ 1003.2(a) (2012); Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009) (setting forth standard of review).                 Accordingly, we

deny   the   petition   for    review    for   the   reasons    stated    by   the

Board.   See In re: Fisseha (B.I.A. May 29, 2012).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the     materials    before    this    court   and

argument would not aid the decisional process.

                                                               PETITION DENIED




                                         2